DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/22/2021 has been entered.
Drawings
The drawings are objected to because Fig.1A shows a box that apparently corresponds to a control system or a measurement device, but does not have a reference number. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 
Specification
The disclosure is objected to because of the following informalities: The disclosure does not include a reference number for the control system or a measurement device.  
Appropriate correction is required.
Interpretation under 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitations "a control system" or “a measurement device” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “system” or “device” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 20, 21, 26 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

The “control system” or “measurement device” have no equivalent structure.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claims recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
       Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 21, 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 21 and 26 recite “wherein the control system or the measurement device is configured to align the second coil of the WPT system.” However, there is nothing in applicant’s disclosure about the control system or the measurement device purposefully aligning the second coil of the WPT system. Par [10] of applicant’s disclosure states “it is possible that power can be transferred, even if the providing element (primary coil) and the receiving element (secondary coil) are not perfectly aligned relative to each other… the power transfer rate and the power transfer efficiency are reduced with increasing misalignment.” This paragraph is generally speaking about the alignment between the primary coil and the secondary coil and that power transfer is possible even when the coils are not perfectly aligned. That is, nowhere does this paragraph discuss the pickup coil’s control system or measurement device purposefully controlling and aligning the secondary coil (i.e. detecting or determining whether the secondary coil is misaligned and/or circuitry to move the secondary coil from being misaligned to being aligned).
Furthermore, par [16] of applicant’s disclosure states “…the control system of a WPT system can be powered to subsequently increase power efficiency and power transfer rate to 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-13, 15-17, 19-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10, 19, 20 each recite the limitations “a power supply system comprising: a pickup coil; and a converter with a power output port” followed by “wherein the pickup coil is configured to receive power wirelessly from a primary coil of a WPT system while no power is available to control a secondary coil of the WPT system at a specific time when the primary coil is in a vicinity of the pickup coil and the secondary coil…” That is, the claimed system is only defined as including the pickup coil and a converter with a power output port, but the amended limitations seek to define the pickup coil by the properties of a primary and a secondary. It is unclear whether the primary coil and the secondary coil are actually being claimed or not. The scope is unclear making the claims indefinite. For purposes of examination, the primary and structure of how the pickup coil is configured. The applicant is encouraged to amend the claims to claim a wireless power system that comprises a power supply system with a pickup coil, a converter with a power output port, and a primary coil, a secondary coil, and a control system before introducing any wherein clause (i.e. claim all the required structural elements first in the apparatus claims).
Claim 20 further recites “wherein the power supply system is configured to supply power, via the power output port, to a control system or a measurement device which in turn is configured to control the secondary coil of the WPT system.” The narrative language of claim 20 fails to provide a clear-cut indication of the scope of subject matter embraced by the claim as required by MPEP 2173.05(g), and is thus indefinite. The above narrative language purports to define the invention (i.e. a “power supply system”) by defining the overall operation/result achieved by the invention (i.e. “supply power during, via the output port, to a control system or a measurement device which in turn is configured to control a secondary coil of the WPT”) rather than the function of a particular component, thereby making the boundaries of the claim scope ambiguous and unclear. One of ordinary skill in the art would not know what structure was intended by the functional claim language because no particular structure of the power supply system is recited nor is it clear what structure is intended by the narrative description of supplying power, via the power output port, to a control system or a measurement device which in turn is configured to control the secondary coil of the WPT system. 
Furthermore, the repeated use of configured to and “which in turn” in the last wherein clause of claim 20 does not indicate if the control system/measurement device is intended to be included in the power supply system or not. The language of said last wherein clause seeks to define the power supply system by the properties of a control system or a measurement device structure of how the power supply system is configured. Applicant is encouraged to positively claim the primary coil, the secondary coil of the WPT system, the control system or measurement device first before any wherein clauses.
Claim 19, similar to claim 20, recites “wherein the power supply system is configured to supply power to a control system or a measurement device.” The indefiniteness issues raised in claim 20 with respect to it being unclear whether the control system or a measurement device are actually being claimed or not also apply to claim 19.
Claims 20, 21, 26, which are directed to an apparatus, are considered indefinite because the specification fails to adequately define structure that corresponds to “a control system or a measurement device”. For the corresponding disclosure to be adequate, language must be present in applicant’s disclosure in a way that one skilled in the art would understand what specific structure or material the inventor has identified to perform the recited function of “control the secondary coil” and “align the second coil of the WPT system with the primary coil of the WPT system”.
The reason that claims 20, 21, 26 are indefinite is that without a limiting specification, which is required by statute, the claim limitation becomes an unbounded purely functional limitation. There are no boundaries or limits imposed by structure, material or acts. The claim will cover all ways of performing a function, known and unknown. Therefore, such an unbounded limitation renders the claim indefinite, and the claim should be rejected under 35 U.S.C 112 (b) or second paragraph (pre-AIA ). See MPEP 2181 for more detailed information. 

Claim Objections
Claims 10, 18, 19, and 20 are objected to because of the following informalities:
Claims 10, 18, 19, 20 each recite “wherein the pickup coil is configured to receive power wirelessly from a primary coil of a WPT system while no power is available to control a secondary coil of the WPT system at a specific time when the primary coil is in a vicinity of the pickup coil and the secondary coil.” 
The claims do not distinguish and clarify how the configuration (structure) of the pickup coil is affected by the timing of when power is available to the secondary coil. The presence/absence of power does not change the structure of the pickup coil or the converter. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-11, 13, 15, 18 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Bae (2015/0008760 A1).
Regarding Claim 10,
Bae (Fig.1) teaches a power supply system (combination of items 320, 330 with its output port) comprising: Bae teaches a pickup coil (320); and a converter (330) with a power output port (see 
wherein the pickup coil (320) is configured to (Note: this is a recitation of configuration/capability of the structure of the pickup coil 320) receive power wirelessly from a primary coil (210) of a WPT (wireless power transfer) (200) while no power is available to control a secondary coil (220) of the WPT system (200) at a specific time when the primary coil (210) is in a vicinity of the pickup coil (320) and the secondary coil (220) (see Examiner Note at the end of the rejection for further analysis), and 
wherein the power supply system is insulated from the primary coil (210) of the WPT system (200) (pars [43, 46-47]; Bae teaches the primary coil 210 of the WPT 200 and the pickup coil 320 of the power supply system 320, 330 are electrically and physically separated from each other, and thus have a gap between the primary coil of the WPT 200 and the pickup coil 320 of the power supply system 320, 330. This is “insulated”. If it were not insulated-there would be a path for electricity to directly flow. Additionally, since the power transfer is of a contactless type, it is understood the power supply system is insulated from the primary coil). 
Examiner Note: The claim recites “wherein the pickup coil is configured to receive power wirelessly from a primary coil of a WPT system while no power is available to control a secondary coil of the WPT system at a specific time when the primary coil is in a vicinity of the pickup coil and the secondary coil.” This language does not further narrow the structure of the pickup coil (320) taught by Bae, because the recitation of “[structure] configured to [function]” is a structural limitation and does not impart functionality into the claim. The phrase “wherein the pickup coil is configured to receive power wirelessly from a primary coil…” is redundant to the term “pickup coil”.  The entire purpose of a pickup coil is that it is “configured to” receive wireless power from a primary coil. This pickup coil structure does not require the presence or does not change the structure of the pickup coil. The pickup coil (320) remains a coil regardless of when it receives power from the primary coil. That is, the availability of power to the pickup coil has no effect on the structure/configuration of the pickup coil and thus does not further narrow the claim- Thus, the timing is not given any patentable weight. 
Regarding Claim 11,
Bae teaches the claimed subject matter in claim 10 and Bae further teaches wherein the converter (330) comprises an AC/DC converter (par [69]; Bae teaches the AC power received by the pickup coil 320 is converted by the rectifier 330 into DC power).
Regarding Claim 13,
Bae teaches the claimed subject matter in claim 10 and Bae teaches further comprising an energy storage (see fig.1, item 400, par [73]; load 400 may be a battery).
Regarding Claim 15,
Bae teaches the claimed subject matter in claim 10 and Bae further teaches wherein the power supply system (320, 330) is insulated from the secondary coil (220) (see Fig.1, pars [43, 46-47]]; Bae teaches the power supply system is insulated from the secondary coil 220, because they are electrically and physically separated from each other, thereby insulation is obtained).
Regarding Claim 18,
Bae (Fig.1) teaches A WPT system (200) comprising: the primary coil (210); the secondary coil (220); and the power supply system of claim 10 (see rejection of claim 10 above). 
Examiner note: Bae teaches the structural components of all three coils. Similar to claim 10, claim 18 then narratively defines the timing at which the structure of the pickup coil operates. The comments made in the Examiner note of claim 10 apply here for claim 18.
19, 20-21, 23, 26, 28 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Baarman (2011/0304216 A1).
Regarding Claim 19,
Baarman (Fig.4) teaches a power supply system comprising: 
Baarman teaches a pickup coil (420); and 
a converter (40) with a power output port (output port of 40); 
wherein the pickup coil (420) is configured to receive power wirelessly from a primary coil (58) of a WPT (wireless power transfer) system (400 and 425a) (see Fig.4, the pickup coil 420 is “configured to”/constructed to have the ability to receive power wirelessly from primary coil 58) while no power is available to control a secondary coil (426a) of the WPT system at a specific time when the primary coil is in a vicinity of the pickup coil (420) and the secondary coil (426a) (see Examiner Note at the end of the rejection for further analysis),
wherein the power supply system is insulated from the primary coil (58) and the secondary coil (426a) of the WPT system (see fig.4; the pickup coil 420 of the power supply system is electrically and physically separated by a gap from the primary coil 58 and the secondary coil 426a, and thus the power supply system is insulated from the primary and secondary coils. If it were not insulated-there would be a path for electricity to directly flow. Additionally, since the power transfer is of a contactless type, it is understood the power supply system is insulated from the primary and secondary coils), and
wherein the power supply system is configured to supply power to a control system (442; Baarman teaches the power output port of rectifier 40 of the power supply system supplies power when there is inductive coupling between the pickup coil and the primary coil) or a measurement device.
Examiner Note: The claim recites “wherein the pickup coil is configured to receive power wirelessly from a primary coil of a WPT system while no power is available to control a secondary coil of the WPT system at a specific time when the primary coil is in a vicinity of the pickup coil and the secondary coil.” This language does not further narrow the structure of the pickup coil (420) taught by Baarman, because the recitation of “[structure] configured to [function]” is a structural limitation and does not impart functionality into the claim. The phrase “wherein the pickup coil is configured to receive power wirelessly from a primary coil…” is redundant to the term “pickup coil”.  The entire purpose of a pickup coil is that it is “configured to” receive wireless power from a primary coil. This pickup coil structure does not require the presence or existence of the primary or the secondary coil or the WPT system. Furthermore, the timing of when the primary coil provides power does not change the structure of the pickup coil. The pickup coil (420) remains a coil regardless of when it receives power from the primary coil. That is, the availability of power to the pickup coil has no effect on the structure/configuration of the pickup coil and thus does not further narrow the claim- Thus, the timing is not given any patentable weight. 
Regarding Claim 20,
Baarman (Fig.4) teaches a power supply system comprising: 
Baarman teaches a pickup coil (420); and 
a converter (40) with a power output port (output port of 40); 
wherein the pickup coil (420) is configured to receive power wirelessly from a primary coil (58) of a WPT (wireless power transfer) system (400 and 425a) (see Fig.4, the pickup coil 420 is “configured to”/constructed to have the ability to receive power wirelessly from primary coil 58) while no power is available to control a secondary coil (426a) of the WPT system at a specific 
	wherein the power supply system is configured to supply power, via the power output port, to a control system (442; Baarman teaches the power output port of rectifier 40 of the power supply system supplies power when there is inductive coupling between the pickup coil and the primary coil) or a measurement device which in turn is configured to control the secondary coil (426a) (pars [61-62]; the controller 442 is “configured to”/ is constructed to have the ability to control a secondary coil 426a by adjusting the resonant frequency) of the WPT system (400 and 425a).
Examiner Note: The claim recites “wherein the pickup coil is configured to receive power wirelessly from a primary coil of a WPT system while no power is available to control a secondary coil of the WPT system at a specific time when the primary coil is in a vicinity of the pickup coil and the secondary coil.” This language does not further narrow the structure of the pickup coil (420) taught by Baarman, because the recitation of “[structure] configured to [function]” is a structural limitation and does not impart functionality into the claim. The phrase “wherein the pickup coil is configured to receive power wirelessly from a primary coil…” is redundant to the term “pickup coil”.  The entire purpose of a pickup coil is that it is “configured to” receive wireless power from a primary coil. This pickup coil structure does not require the presence or existence of the primary or the secondary coil or the WPT system. Furthermore, the timing of when the primary coil provides power does not change the structure of the pickup coil. The pickup coil (420) remains a coil regardless of when it receives power from the primary coil. That is, the availability of power to the pickup coil has no effect on the structure/configuration of the pickup coil and thus does not further narrow the claim- Thus, the timing is not given any patentable weight. 
Regarding Claim 21,
Baarman teaches the claimed subject matter in claim 20 and Baarman further teaches wherein the control system or the measurement device is configured to align the secondary coil (426a) of the WPT system with the primary coil (58) (pars [61-62]; by the controller 442 changing the resonance tuning, it makes the secondary coil 426a electrically aligned with the primary coil 58, which enables power transfer from the primary coil 58 to the secondary coil 426a).
Examiner Note: The broad language of the claim does any require an active motor or movement of the secondary coil so it is unclear how the alignment is actually carried out.
 Regarding Claim 23,
Baarman teaches the claimed subject matter in claim 20 and Baarman further teaches wherein the converter (40) comrpises an AC/DC converter (see “Rectifier”-rectifying AC into DC).
Regarding Claim 26,
Baarman teaches the claimed subject matter in claim 19 and Baarman further teaches wherein the control system or the measurement device is configured to align the secondary coil (426a) of the WPT system with the primary coil (58) (pars [61-62]; by the controller 442 changing the resonance tuning, it makes the secondary coil 426a electrically aligned with the primary coil 58, which enables power transfer from the primary coil 58 to the secondary coil 426a).
Examiner Note: The broad language of the claim does any require an active motor or movement of the secondary coil so it is unclear how the alignment is actually carried out.
Regarding Claim 28,
Baarman teaches the claimed subject matter in claim 19 and Baarman further teaches wherein the converter (40) comrpises an AC/DC converter (see “Rectifier”-rectifying AC into DC).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae (2015/0008760 A1) (Fig.1) in view of Sakai et al. (2013/0154554 A1).
Regarding Claim 12,
Bae teaches the claimed subject matter in claim 10. 
Bae does not explicitly disclose wherein the converter comprises a switch configured to disconnect the power output port from the pickup coil.
Sakai (Fig.1), however, teaches the converter (20) comprises a switch (17) configured to disconnect the power output port (output terminal of rectifier 20) from the pickup coil (21) (pars [40, 48]; the switch 17 has the configuration/ability to disconnect the rectifier 20 from the pickup coil 21 and thus disconnecting the power output port of the rectifier 20 from the pickup up coil 21). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Bae’s converter to comprise a switch that has a configuration to disconnect the power output port from the pickup coil. The motivation would have been to avoid overcharging the load when the load has reached a full charge. Additionally, with respect to the converter itself comprising the switch, the court has stated that the use of a one piece construction (converter 20 with switch 17) instead of converter 20 and switch 17 separately would be merely a matter of obvious engineering and design choice.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
s 12, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae (2015/0008760 A1) (Fig.1) in view of Bae (2015/0008760 A1) (Fig.10).
Regarding Claim 12,
Bae teaches the claimed subject matter in claim 10. 
Bae does not explicitly disclose wherein the converter comprises a switch configured to disconnect the power output port from the pickup coil.
Bae (Fig.10), however, teaches the converter (330, 372) comprises a switch (372) configured to disconnect the power output port (output terminals leading to 380) from the pickup coil (320) (pars [165-167]; the switch 372 has the configuration/ability to disconnect the output terminals that connect to 380 from the pickup coil 320). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Bae’s converter to comprise a switch that has a configuration to disconnect the power output port from the pickup coil. The motivation would have been to protect the load from being overpowered when the rectified power is greater than a threshold value by having a switch configured to disconnect the rectified/converter power from the pickup coil. Additionally, with respect to the converter itself comprising the switch, the court has stated that the use of a one piece construction (converter 330 with switch 372) instead of converter 330 and switch 372 separately would be merely a matter of obvious engineering and design choice.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
Regarding Claim 16,
Bae’s Fig.1 teaches the claimed subject matter in claim 10 and Bae further teaches wherein the power supply system (320, 330) is configured to/have the ability to supply power to a control system or a measurement device (see Fig.1, the power supply system 320, 330 receives wireless AC power and converts it to DC power, which has the configuration/ability to supply said DC 
Bae (Fig.10) teaches the power supply system (320, 330) (similar to Bae’s Fig.1’s power supply system 320, 330) is configured to supply power to a control system or a measurement device (370) (pars [166-168]; note: this limitation is written in the alternative).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Bae’s Fig.1’s power supply system 320, 330 to supply power to a control system as in Bae’s Fig.10. The motivation would have been for safety measures to protect components connected to the power supply system by measuring and controlling whether the rectified power from the power supply system should or should not be transferred to said components. 
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae (2015/0008760 A1) in view of Fukushima (2012/0248890 A1).
Regarding Claim 17,
Bae teaches the claimed subject matter in claim 10. Bae does not explicitly disclose wherein the power supply system is configured to supply power to the WPT system.
Fukushima (Figs.1-2), however, teaches the power supply system (200) is configured to supply power to the WPT system (100) (par [47]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Bae to that of Fukushima’s bi-directional power transfer. The motivation would have been because bi-directional power . 
Claims 22 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baarman (2011/0304216 A1).
Regarding Claim 22,
Baarman teaches the claimed subject matter in claim 20 and Baarman further teaches wherein the power supply system is configured to receive power in a frequency range (pars [39, 61]; the variable capacitor 430 adjusts the resonant frequency for the pickup coil to receive power and has the ability to do so in a frequency range, because of its variability). Baarman does not explicitly disclose said frequency range is between 81 kHz and 90 kHz; however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have configured the pickup coil to receive power in the frequency range between 81 kHz and 90 kHz, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding Claim 27,
Claim 27 recites the same limitations as discussed above in the rejection of claim 22 and is therefore rejected in the same fashion. 
Claims 24-25, 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baarman (2011/0304216 A1) in view of Bae (2015/0008760 A1).
Regarding Claim 24,
Baarman teaches the claimed subject matter in claim 20. 
Baarman does not explicitly disclose wherein the converter comprises a switch configured to disconnect the power output port from the pickup coil.

Regarding Claim 25,
Baarman teaches the claimed subject matter in claim 20.
Baarman does not explicitly disclose the load (44) connected to the converter (40) is an energy storage.
Bae, however, teaches it is known for the load (400) connected to the converter to be an energy storage (par [73]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Baarman’s load to be an energy storage. The motivation would have been a matter of design choice of selecting a load suitable for the intended system.
Regarding Claim 29,

Regarding Claim 30,
Claim 30 recites the same limitations as discussed above in the rejection of claim 25 and is therefore rejected in the same fashion.
Response to Arguments
Applicant's arguments filed 3/29/2021 have been fully considered but they are not persuasive.
Applicant states “the office action seems to indicate that some of the features connected to with the ‘configured to language’ need to be interpreted according to Section 112(f).” (Remarks, pgs.6 and 7). The examiner respectfully disagrees. Nowhere does the examiner indicate that the “configured to” language invokes 112 (f). The examiner, however, indicated on the record that the “configured to” language would be interpreted broadly and gave an example how. For example, “[structure] configured to [function]” is a structural limitation and does not impart functionality into the claim. If the prior art meets the structure, for instance of a switch, then it would have the configuration of the functionality (i.e. to disconnect). 
The applicant concludes the remarks/arguments by stating “None of the references of record shows a power supply system in which the pickup coil is configured to…at a specific time when the primary coil is in a vicinity of the pickup coil and the secondary coil.” (Remarks, pg.7) without any discussion as to how the “while” and “when” timing would have any effect on the structure of the pickup coil.  There is no analysis of how the language of claim 20 (or the other independent claims) explicitly recite functionality that overcomes the prior art.  The Applicant has not cited to any structural element in claim 20 (or the other independent claims) that is missing from prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASEM MOURAD whose telephone number is (571)270-7770.  The examiner can normally be reached on M-F 9:00-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571)272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RASEM MOURAD/Examiner, Art Unit 2836                                                                                                                                                                                                        
/HAL KAPLAN/Primary Examiner, Art Unit 2836